J-S02013-16


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

COMMONWEALTH OF PENNSYLVANIA,                     IN THE SUPERIOR COURT OF
                                                        PENNSYLVANIA
                         Appellee

                    v.

LASTASHA SERRANO,

                         Appellant                     No. 3405 EDA 2014


           Appeal from the Judgment of Sentence August 6, 2014
              In the Court of Common Pleas of Lehigh County
            Criminal Division at No(s): CP-39-CR-0004624-2013


BEFORE: SHOGAN, LAZARUS, and STABILE, JJ.

MEMORANDUM BY SHOGAN, J.:                             FILED MARCH 15, 2016

      Appellant, Lastasha Serrano, appeals from the judgment of sentence

entered on August 6, 2014, in the Lehigh County Court of Common Pleas.

After careful consideration, we affirm in part and vacate in part.

      The trial court set forth the relevant facts of this case as follows:

             On September 28, 2013, at approximately 3:00 p.m.,
      [seventy-seven-year-old] Margaret Weber was inside her home
      in Bethlehem watching the Lehigh vs. New Hampshire football
      game. Ms. Weber retired from Lehigh University after working
      there for thirty-five (35) years, and had been an “administrator
      office manager in career services”. She was widowed in 2011
      and lived by herself.

            Prior to her husband’s death, he had suffered from
      multiple sclerosis, and caregivers from Aaron Healthcare would
      come to their home and provide him with assistance. One of the
      homecare workers for Mr. Weber was the appellant. During the
      “lunch shift” she would be at the Weber household, and on
      occasion, Ms. Weber and the appellant would talk. The
      appellant’s tenure at the Weber home ended on a sour note,
J-S02013-16


     when Aaron Healthcare was contacted in 2011, and they were
     asked not to send the appellant to the Weber home.

            While watching the football game, Ms. Weber responded to
     the ring of the doorbell, and when she opened the door, a
     woman wearing either a dark blue or black hoodie with
     sunglasses was at the door. Ms. Weber did not initially recognize
     that it was the appellant, but permitted her inside her home to
     use the telephone. She told Ms. Weber that she was at the
     apartment complex to visit her aunt who had cancer, and that
     her car had broken down. Ms. Weber showed her to the wall
     phone in the dining room, and the appellant supposedly made a
     series of phone calls. She remained in Ms. Weber’s home for
     approximately forty-five (45) minutes, and during that time, Ms.
     Weber observed her and spoke with her. Eventually, Ms. Weber
     became suspicious and attempted to escort her from her home.
     At the same time, Ms. Weber also began to realize that there
     was something familiar about this woman, but she was still
     unable to jog her memory.

            They walked down the hallway together, and as they
     neared the doorway, the appellant turned around and faced Ms.
     Weber. It was at that moment that Ms. Weber realized that this
     woman was a “caregiver for my husband”. Moments later, the
     appellant pepper sprayed Ms. Weber, and then shoved her to the
     floor. Ms. Weber tried to get up, but the appellant hit her over
     the head with a potted plant, and then with two vases. Ms.
     Weber “kept fighting because I felt like I was fighting for my
     life”.

           Ms. Weber continued to fight for what she believed was ten
     (10) to fifteen (15) minutes, but then submitted to her attacker.
     She asked what the appellant wanted, and was told $2,000.00.
     Ms. Weber told her that her purse and an envelope with money
     were in her bedroom, and without direction, the appellant
     started down the hallway to the bedroom.

           While she did so, Ms. Weber tried to grab the telephone in
     the dining room. The appellant must have seen her do so,
     because she returned and pulled the telephone off the wall. She
     then dragged Ms. Weber into the bedroom, and Ms. Weber
     showed her where her purse and the envelope were located. The
     appellant removed approximately $600 in cash, as well as
     jewelry valued at $1,600. A few minutes later, the appellant fled

                                   -2-
J-S02013-16


     out the back door with money, jewelry, and the telephone she
     had ripped from the wall.

           Ms. Weber then locked all the doors and called 9-1-1. She
     told the 9-1-1 operator that her attacker was a “healthcare
     worker”. Officer Dwight Schaffner of the Bethlehem Police
     Department responded to Ms. Weber’s home, and discovered her
     “bleeding heavily from the head area”. He also detected a smell
     of pepper spray in her residence. Ms. Weber was upset, but in
     the words of Officer Schaffner, she was “calm upset ... she was
     ... very strong”. She was able to describe her attacker as a
     Hispanic female, approximately 5’5” - 5’6” who was wearing
     large sunglasses and a black hoodie. She was also able to tell
     Officer Schaffner that her attacker had worked for Aaron
     Healthcare and helped care for her husband.

            Officer Schaffner described the scene as “pretty trashed”,
     and it was obvious to him that there was a struggle inside the
     home. Items were broken, and he observed blood in several
     locations in the home. Ms. Weber was transported to St. Luke’s
     Hospital.

           Detective Fabian Martinez, who is assigned to the Criminal
     Investigations Division of the Bethlehem Police Department,
     responded to St. Luke’s Hospital to interview Ms. Weber. She
     was located on a stretcher still “bleeding from the head, from the
     back of her ear. She was all bruised up, very shaken, very
     upset.”

           She told Detective Martinez that she recognized the person
     who attacked her as someone who was a “caregiver for her late
     ex-husband who used to work for Aaron Healthcare Services”.
     She added that it was the “same female that took care of her
     husband back in 2011 . . . the same female they had had some
     issues with while she was being a caretaker”.

           Detective Martinez spoke with representatives from Aaron
     Healthcare and provided them with the information he acquired
     from Ms. Weber. He developed the appellant as a suspect, and
     secured her photograph. He presented that photograph to Ms.
     Weber who positively identified the appellant as her attacker. On
     October 1, 2013, the appellant was arrested at her residence
     and in her possession was a “canister of Mace pepper spray”.


                                   -3-
J-S02013-16


             Ms. Weber was treated at St. Luke’s Hospital and needed
      seven staples to close the wound to her head and five staples to
      suture the wound behind her ear. She also suffered a rotator cuff
      tear, which required months of physical therapy, and multiple
      bruises all over her body. She testified that she had four and a
      half (4½) months of “rehab”, three (3) times per day, and a total
      of fifty-two (52) sessions. At the time of trial, her condition was
      dramatically improved.

Trial Court Opinion, 2/23/15, at 2-6 (footnotes omitted).

      On May 21, 2014, a jury found Appellant guilty of two counts of

robbery, two counts of aggravated assault, and one count of theft by

unlawful taking or disposition.   A presentence investigation report (“PSI”)

was ordered, and the trial court reviewed the PSI prior to imposing sentence

on August 6, 2014. The trial court sentenced Appellant to a term of fifty-

four to 120 months in prison at count one, robbery, and to a consecutive

term of fifty-four to 120 months in prison at count three, aggravated

assault. The remaining robbery and theft charges, at counts two and five

respectively, merged with count one for sentencing purposes.                The

remaining charge of aggravated assault at count four merged with the

sentence at count three for purposes of sentencing.           Thus, Appellant

received an aggregated sentence of nine to twenty years in a state

correctional institution.

      On August 14, 2014, Appellant filed timely post-sentence motions,

which the trial court denied in an order filed on November 25, 2014. This

timely appeal followed.     Both Appellant and the trial court have complied

with Pa.R.A.P. 1925.

                                     -4-
J-S02013-16


       On appeal, Appellant raises three issues for this Court’s consideration:

       [A]. Whether the Trial Court erred in failing to determine that
       the evidence at trial was insufficient to sustain the jury’s verdict
       of guilty to Aggravated Assault, attempt to cause serious bodily
       injury to the victim under 18 Pa.C.S.A. §2702(a)(1).

       B. Whether the Trial Court erred in failing to suppress the
       victim’s out-of-court and subsequently the in-court identification
       of the Appellant where only one photograph was exhibited to the
       victim?

       [C]. Whether the Trial Court’s sentence of 9 to 20 years in a
       State Correctional Institute was manifestly excessive and
       unreasonable under the circumstances?

Appellant’s Brief at 6.1


____________________________________________


1
  We have renumbered Appellant’s issues for purposes of our discussion.
When an appellant raises both a sufficiency-of-the-evidence issue and a
suppression issue, we address the sufficiency of the evidence supporting the
conviction first, and we do so without a diminished record:

       We are called upon to consider all of the testimony that was
       presented to the jury during the trial, without consideration as to
       the admissibility of that evidence. The question of sufficiency
       is not assessed upon a diminished record. Where improperly
       admitted evidence has been allowed to be considered by the
       jury, its subsequent deletion does not justify a finding of
       insufficient evidence. The remedy in such a case is the grant of
       a new trial.

Commonwealth v. Stanford, 863 A.2d 428, 431–432 (Pa. 2004)
(emphasis in original). Thus, we address Appellant’s issues in reverse order
and begin by addressing the sufficiency of the evidence, as “[t]he Double
Jeopardy Clause bars retrial after a defendant’s conviction has been
overturned because of insufficient evidence.” Commonwealth v. Mullins,
918 A.2d 82, 85 (Pa. 2007) (citations omitted).




                                           -5-
J-S02013-16


     In her first issue on appeal, Appellant argues that the evidence was

insufficient to sustain the guilty verdict with respect to her conviction of

aggravated assault, attempt to cause serious bodily injury to the victim,

under 18 Pa.C.S. § 2702(a)(1). Appellant’s claim is meritless.

     Our standard of review for a sufficiency claim is well settled:

     We must determine whether the evidence admitted at trial, and
     all reasonable inferences drawn therefrom, when viewed in a
     light most favorable to the Commonwealth as verdict winner,
     support the conviction beyond a reasonable doubt. Where there
     is sufficient evidence to enable the trier of fact to find every
     element of the crime has been established beyond a reasonable
     doubt, the sufficiency of the evidence claim must fail.

           The evidence established at trial need not preclude every
     possibility of innocence and the fact-finder is free to believe all,
     part, or none of the evidence presented. It is not within the
     province of this Court to re-weigh the evidence and substitute
     our judgment for that of the fact-finder. The Commonwealth’s
     burden may be met by wholly circumstantial evidence and any
     doubt about the defendant’s guilt is to be resolved by the fact
     finder unless the evidence is so weak and inconclusive that, as a
     matter of law, no probability of fact can be drawn from the
     combined circumstances.

Commonwealth v. Mobley, 14 A.3d 887, 889-890 (Pa. Super. 2011).

     Appellant was convicted of aggravated assault under 18 Pa.C.S.

§ 2702(a)(1), which provides as follows:

     Aggravated assault

     (a) Offense defined.--A person is guilty of aggravated assault
     if he:

           (1) attempts to cause serious bodily injury to
           another, or causes such injury intentionally,
           knowingly or recklessly under circumstances



                                    -6-
J-S02013-16


            manifesting extreme indifference to the value of
            human life;

18 Pa.C.S. § 2702(a)(1). “Serious bodily injury” is defined as:

     Bodily injury which creates a substantial risk of death or which
     causes serious, permanent disfigurement, or protracted loss or
     impairment of the function of any bodily member or organ.

18 Pa.C.S. § 2301. “For aggravated assault purposes, an ‘attempt’ is found

where the accused, with the required specific intent, acts in a manner which

constitutes a substantial step toward perpetrating a serious bodily injury

upon another.”   Commonwealth v. Martuscelli, 54 A.3d 940, 948 (Pa.

Super. 2012).

           Where the victim does not suffer serious bodily injury, the
     charge of aggravated assault can be supported only if the
     evidence supports a finding of an attempt to cause such injury.
     A person commits an attempt when, with intent to commit a
     specific crime, he does any act which constitutes a substantial
     step toward the commission of that crime. An attempt under
     Subsection 2702(a)(1) requires some act, albeit not one causing
     serious bodily injury, accompanied by an intent to inflict serious
     bodily injury. A person acts intentionally with respect to a
     material element of an offense when ... it is his conscious object
     to engage in conduct of that nature or to cause such a result. As
     intent is a subjective frame of mind, it is of necessity difficult of
     direct proof. The intent to cause serious bodily injury may be
     proven by direct or circumstantial evidence.

Martuscelli, 54 A.3d at 948 (internal citations and quotation marks

omitted).

     Here, the testimony at trial established that Appellant sprayed

seventy-seven-year-old Ms. Weber repeatedly with pepper spray, threw Ms.

Weber to the floor, beat her over the head with a potted plant, and then



                                     -7-
J-S02013-16


smashed two vases over Ms. Weber’s head. N.T., Trial, 5/20/14, at 68-72.

It was only when Ms. Weber surrendered and asked what Appellant wanted

from her that Appellant relented in her attack.      Id. at 72.      Ms. Weber

required seven staples to close a wound on her head and five staples to

close a wound behind her ear.      Id. at 83.   Additionally, Ms. Weber also

sustained a torn rotator cuff.    Id. at 71.    As the trial court explained,

“[Appellant] may not have caused serious bodily injury, but she took a

substantial step toward doing so.” Trial Court Opinion, 2/23/15, at 14. We

agree.   Appellant’s ruthless assault on Ms. Weber illustrated her intent to

cause serious bodily injury, and we conclude the evidence was sufficient to

sustain the conviction.

      Next, Appellant avers that the trial court erred in failing to suppress

the victim’s identification of Appellant. We disagree. The standard of review

we apply in addressing a trial court’s denial of a suppression motion is

limited to determining whether the factual findings are supported by the

record and whether the legal conclusions drawn from those facts are correct.

Commonwealth v. Armstrong, 74 A.3d 228, 238 (Pa. Super. 2013)

(citation omitted).

            In reviewing the propriety of identification evidence,
            the central inquiry is whether, under the totality of
            the circumstances, the identification was reliable.
            The purpose of a “one on one” identification is to
            enhance reliability by reducing the time elapsed after
            the commission of the crime. Suggestiveness in the
            identification process is but one factor to be
            considered in determining the admissibility of such

                                    -8-
J-S02013-16


           evidence and will not warrant exclusion absent other
           factors. As this Court has explained, the
           following factors are to be considered in
           determining       the     propriety     of   admitting
           identification evidence: the opportunity of the
           witness to view the perpetrator at the time of
           the crime, the witness’ degree of attention, the
           accuracy of his prior description of the
           perpetrator,       the       level     of     certainty
           demonstrated at the confrontation, and the
           time between the crime and confrontation. The
           corrupting effect of the suggestive identification, if
           any, must be weighed against these factors. Absent
           some special element of unfairness, a prompt “one
           on one” identification is not so suggestive as to give
           rise to an irreparable likelihood of misidentification.

     Commonwealth v. Moye, 836 A.2d 973, 976 (Pa. Super.
     2003), appeal denied, 578 Pa. 694, 851 A.2d 142 (2004)
     (citations omitted); see id. at 977–78 (affirming conviction
     based on victim’s one-on-one, crime-scene identification of
     appellant viewed alone in police van, wearing handcuffs, where
     police said “‘they had someone’ for her to identify and had ‘found
     him running down the street all sweaty and just tired looking’”).

Armstrong, 74 A.3d at 238 (emphasis added).

     In her brief on appeal, Appellant notes that Detective Fabian Martinez

interviewed Ms. Weber in the hospital. Appellant’s Brief at 24. During that

interview, Ms. Weber told the detective that she remembered her late

husband suspected that one of the caregivers from Aaron Healthcare was

stealing, and he had her terminated in 2011.       Id.   Ms. Weber told the

detective that the person from Aaron Healthcare was the perpetrator, and

Detective Martinez contacted Aaron Healthcare and determined that the

person suspected of theft was Appellant. Id. at 24-25. On September 30,

2013, nearly two years after Appellant was terminated from her employ at

                                    -9-
J-S02013-16


Ms. Weber’s home and two days after the robbery, Detective Martinez

showed Ms. Weber a single photograph of Appellant, and Ms. Weber

positively identified Appellant as her attacker. Id. at 25. Appellant argues

that   Ms.   Weber’s   late   husband    had     numerous    caregivers,   and   the

presentation of a single photograph was unduly prejudicial. Id. Moreover,

Appellant argues that showing a single photograph to a witness is strongly

disapproved of by the federal and state courts.             Appellant’s Brief at 25

(citing Commonwealth v. Bradford, 451 A.2d 1035 (Pa. Super. 1982) and

Manson v. Brathwaite, 432 U.S. 98 (1977)).

       We conclude the cases cited by Appellant are inapposite.                   In

Bradford, the police showed a robbery victim and an eyewitness to that

robbery a single photograph of the appellant, and both individuals identified

the person in the photograph as the perpetrator.            Similarly, in Manson,

Trooper Jimmy Glover, a Connecticut state trooper, made an undercover

purchase of narcotics from a man at an apartment building.                 After the

purchase, Trooper Glover described the seller of the narcotics to another

officer. After hearing the description, the officer retrieved a photograph of

an individual he believed Trooper Glover described.          When Trooper Glover

viewed the photograph, he confirmed that the individual in the photograph




                                        - 10 -
J-S02013-16


was the man who had sold the narcotics. However, in both of these cases,

the perpetrator was a stranger to the witnesses.2

       In the case at bar, Ms. Weber knew her attacker.         The trial court

addressed Appellant’s claim of error in relevant part as follows:

              [Appellant’s] arguments, once again, overlook Ms. Weber’s
       familiarity with the appellant, and her ability to point law
       enforcement in the right direction prior to the presentation of the
       photograph. The appellant was someone who had been in her
       home, and with whom Ms. Weber had interacted on multiple
       occasions. Furthermore, on the day of the attack, Ms. Weber had
       the opportunity to see and hear the appellant for over an hour.
       The identification was not inhibited by the lighting conditions or
       anything other than the appellant’s attempt to conceal her
       identity. It is also evident that the appellant was not wearing a
       mask or some other disguise that would completely obscure her
       features. If she did, Ms. Weber would never have allowed her
       inside her residence. It was at best a modest attempt to avoid
       identification. Moreover, Ms. Weber, according to Detective
       Martinez, told the initial responding officer that the sunglasses
       and hoodie came off during the attack.

            The totality of the circumstances demonstrates that Ms.
       Weber’s identification was reliable and not subject to
       suppression. . . .

                                          * * *

              Here, Ms. Weber was able to provide all of the
       identification details to the police with the exception of the
       appellant’s name. Commonwealth v. Small, 741 A.2d 666, 679
____________________________________________


2
  Moreover, we note that this Court in Bradford concluded that even though
the single-photograph identification was suggestive, under the totality of the
circumstances, the in-court identification was permissible. Bradford, 451
A.2d at 1038. Additionally, the United States Supreme Court in Manson
held that while a photo array may have been a better method by which to
obtain an identification, under the totality of the circumstances, the
identification was admissible. Manson, 432 U.S. at 117.



                                          - 11 -
J-S02013-16


      (Pa. 1999) (Witnesses acquaintance with defendant prior to the
      commission of the crime provided “independent corroboration
      that the in-court identification was not tainted.”). She was able
      to view the appellant throughout her ordeal which lasted over an
      hour. Her interaction with the appellant was face to face, and
      Ms. Weber had to pay attention to the appellant to comply with
      her demands. Ms. Weber is 100% certain that the appellant
      attacked her.

              No basis exists to suppress Ms. Weber’s identification.

Trial Court Opinion, 2/23/15, at 16-18.

      We agree with the trial court’s analysis.       As noted above, Appellant

had worked in Ms. Weber’s home. Indeed, Ms. Weber identified her attacker

as an Aaron Healthcare worker when she called 9-1-1.             Significantly, Ms.

Weber informed the investigating officers that her attacker was an Aaron

Healthcare worker who had been terminated.              Subsequently, when Ms.

Weber viewed Appellant’s photograph, she confirmed that Appellant was the

assailant. Under the totality of the circumstances, we conclude that there

was no error in the trial court denying Appellant’s motion to suppress.

      Next, Appellant avers that the trial court imposed a manifestly

excessive     and    unreasonable   sentence    of   nine   to   twenty   years   of

incarceration. This issue presents a challenge to the discretionary aspects of

her sentence.       A challenge to the discretionary aspects of a sentence is a

petition for permission to appeal, as the right to pursue such a claim is not

absolute.    Commonwealth v. Treadway, 104 A.3d 597, 599 (Pa. Super.

2014).      Before this Court may review the merits of a challenge to the




                                       - 12 -
J-S02013-16


discretionary aspects of a sentence, we must engage in the following four-

pronged analysis:

      [W]e conduct a four part analysis to determine: (1) whether
      appellant has filed a timely notice of appeal, see Pa.R.A.P. 902
      and 903; (2) whether the issue was properly preserved at
      sentencing or in a motion to reconsider and modify sentence,
      see Pa.R.Crim.P. 720; (3) whether appellant’s brief has a fatal
      defect, Pa.R.A.P. 2119(f); and (4) whether there is a substantial
      question that the sentence appealed from is not appropriate
      under the Sentencing Code, 42 Pa.C.S. § 9781(b).

Commonwealth v. Moury, 992 A.2d 162, 170 (Pa. Super. 2010) (citing

Commonwealth v. Evans, 901 A.2d 528, 533 (Pa. Super. 2006)).

      We note that Appellant has met the first three parts of the four-prong

test required prior to our review of the merits of a discretionary challenge to

a sentence: Appellant filed a timely appeal; Appellant preserved the issue in

a post-sentence motion; and Appellant included a statement pursuant to

Pa.R.A.P. 2119(f) in her brief. Thus, we assess whether Appellant has raised

a substantial question.

      A determination as to whether a substantial question exists is made on

a case-by-case basis. Commonwealth v. Sierra, 752 A.2d 910 (Pa. Super.

2000). This Court will grant the appeal “only when the appellant advances a

colorable argument that the sentencing judge’s actions were either:        (1)

inconsistent with a specific provision of the Sentencing Code; or (2) contrary

to the fundamental norms which underlie the sentencing process.”        Id. at

912–913.




                                    - 13 -
J-S02013-16


       Appellant claims that the sentence imposed was unduly harsh,

unreasonable, and excessive under the circumstances. Appellant’s Brief at

17.   Appellant states that the trial court placed undue emphasis on the

victim’s age and her injuries, and it failed to adequately weigh other

mitigating factors and relied too heavily on the impact on the victim as

opposed to the protection of the public or the rehabilitative needs of

Appellant.    Id.    “Additionally, by imposing consecutive sentences for the

Robbery and Aggravated Assault offenses, along with imposing each

sentence at the highest end of the Standard Range, the aggregate effect of

the sentence is clearly excessive and unreasonable.” Id. (internal quotation

marks omitted).

       We first note that “[a]n averment that the court sentenced based

solely on the seriousness of the offense and failed to consider all relevant

factors raises a substantial question.” Commonwealth v. Bricker, 41 A.3d
872, 875 (Pa. Super. 2012) (citation omitted). Additionally, “a sentencing

court’s failure to consider mitigating factors raises a substantial question.”

Commonwealth v. Raven, 97 A.3d 1244, 1253 (Pa. Super. 2014).

Therefore, we will review the merits of Appellant’s challenge.3

       Our standard of review in appeals of sentencing is well settled:

____________________________________________


3
 Appellant’s claim that the sentence is excessive based on the consecutive
nature of the terms of incarceration imposed will be discussed below.




                                          - 14 -
J-S02013-16


        Sentencing is a matter vested in the sound discretion of the
        sentencing judge, and a sentence will not be disturbed on appeal
        absent a manifest abuse of discretion. In this context, an abuse
        of discretion is not shown merely by an error in judgment.
        Rather, the appellant must establish, by reference to the record,
        that the sentencing court ignored or misapplied the law,
        exercised its judgment for reasons of partiality, prejudice, bias
        or ill will, or arrived at a manifestly unreasonable decision.

Commonwealth v. Mann, 957 A.2d 746, 749 (Pa. Super. 2008).

        A sentencing judge has broad discretion in determining a reasonable

penalty, and this Court accords the sentencing court great deference, as it is

the sentencing court that is in the best position to view the defendant’s

character, displays of remorse, defiance, or indifference and the overall

effect and nature of the crime. Commonwealth v. Walls, 926 A.2d 957,

961 (Pa. 2007) (quotations and citations omitted). 4        When imposing a
____________________________________________


4
    The Walls Court instructed the following:

        In making this “unreasonableness” inquiry, the General
        Assembly has set forth four factors that an appellate court is to
        consider:

        (d) Review of the record.—In reviewing the record the appellate
        court shall have regard for:

              (1) The nature of the circumstances of the offense
              and the history and characteristics of the defendant.

              (2) The opportunity of the sentencing court to
              observe the defendant, including any pre-sentence
              investigation.

              (3) The findings upon which the sentence was based.

              (4) The guidelines promulgated by the commission.
(Footnote Continued Next Page)


                                          - 15 -
J-S02013-16


sentence, the sentencing court must consider “the protection of the public,

the gravity of the offense as it relates to the impact on the life of the victim

and on the community, and the rehabilitative needs of the defendant.” 42

Pa.C.S. § 9721(b). As we have stated, “[A] court is required to consider the

particular circumstances of the offense and the character of the defendant.”

Commonwealth v. Griffin, 804 A.2d 1, 10 (Pa. Super. 2002).                     In

particular, the sentencing court should refer to the defendant’s prior criminal

record, age, personal characteristics, and potential for rehabilitation. Id.

       As noted above, in the case at bar, the trial court had the benefit of a

PSI.   “Our Supreme Court has determined that where the trial court is

informed by a [PSI], it is presumed that the court is aware of all appropriate

sentencing factors and considerations, and that where the court has been so

informed, its discretion should not be disturbed.”        Commonwealth v.

Ventura, 975 A.2d 1128, 1135 (Pa. Super. 2009) (citation omitted). “The

sentencing judge can satisfy the requirement that reasons for imposing

sentence be placed on the record by indicating that he or she has been

informed by the [PSI]; thus properly considering and weighing all relevant

factors.” Id. (citing Commonwealth v. Fowler, 893 A.2d 758, 766-767

(Pa. Super. 2006)).

                       _______________________
(Footnote Continued)

       42 Pa.C.S. § 9781(d).

Walls, 926 A.2d at 963.



                                           - 16 -
J-S02013-16


       Here, the sentencing court addressed this issue, in relevant part, as

follows:

             Here, the appellant received standard range sentences for
       both the Robbery and Aggravated Assault offenses.28 Both
       offenses were felonies of the first degree and carried a statutory
       maximum of twenty (20) years. If the statutory maximum was
       imposed individually, the appellant potentially faced a sentence
       of ten (10) to twenty (20) years, and if imposed consecutively,
       twenty (20) to forty (40) years. All of the remaining charges
       were treated as merged. Additionally, the appellant entered a
       guilty plea on the date of sentencing to Theft by Unlawful
       Taking, a felony of the third degree in a separate, but similar
       case.29 The sentence in that case, pursuant to a plea agreement,
       was ordered to run concurrently with this case.
              28
                 The standard range with the deadly weapon
              enhancement for both the Robbery and Aggravated
              Assault charges, which were felonies of the first
              degree, was forty (40) months to fifty-four (54)
              months.[5]

____________________________________________


5
  In Alleyne v. United States, ___ U.S. ___, 133 S. Ct. 2151 (2013), the
United States Supreme Court held that “[a]ny fact that, by law, increases
the penalty for a crime is an ‘element’ that must be submitted to the jury
and found beyond a reasonable doubt.” Id. at 2155. Alleyne, however,
does not apply the deadly weapon enhancement present in our Sentencing
Guidelines at 204 Pa.Code § 303.17.

       Alleyne and [Apprendi v. New Jersey, 530 U.S. 466 (2000)],
       dealt with factors that either increased the mandatory minimum
       sentence or increased the prescribed sentencing range beyond
       the statutory maximum, respectively. Our case does not involve
       either situation; instead, we are dealing with a sentencing
       enhancement. If the enhancement applies, the sentencing
       court is required to raise the standard guideline range; however,
       the court retains the discretion to sentence outside the guideline
       range. Therefore, neither of the situations addressed in Alleyne
       and Apprendi are implicated.

(Footnote Continued Next Page)


                                          - 17 -
J-S02013-16



             29
                See Commonwealth v. Serrano, No. CR-4795-
             2013 (C.P. Lehigh 2013). The appellant in this case
             was employed as a health care worker when she
             entered the victim’s bedroom and stole jewelry.

Trial Court Opinion, 2/23/15, at 7-8. The trial court continued:

            A review of the sentencing proceedings reflects this Court’s
      awareness and consideration of the Sentencing Guidelines, and
      the sentence imposed was within the standard range of the
      guidelines. The guidelines themselves are advisory and
      nonbinding, but the sentencing court must consider them in
      formulating a sentence. Walls, 926 A.2d at 964. The purpose of
      the guidelines was explained in Walls as follows:

             Consultation of the guidelines will assist in avoiding
             excessive sentences and further the goal of the
             guidelines, viz., increased uniformity, certainty, and
             fairness in sentencing. Guidelines serve the
             laudatory role of aiding and enhancing the judicial
             exercise of judgment regarding case-specific
             sentencing. Guidelines may help frame the exercise
             of judgment by the court in imposing a sentence.
             Therefore, based upon the above, we reaffirm that
             the guidelines have no binding effect, create no
             presumption in sentencing, and do not predominate
             over other sentencing factors - they are advisory
             guideposts that are valuable, may provide an
             essential starting point, and that must be respected
             and considered; they recommend, however, rather
             than require a particular sentence.

      Walls, 926 A.2d at 964-965.
                       _______________________
(Footnote Continued)

Commonwealth v. Buterbaugh, 91 A.3d 1247, 1270 n.10 (Pa. Super.
2014) (en banc), appeal denied, 104 A.3d 1 (Pa. 2014); and see
Commonwealth v. Ali, 112 A.3d 1210, 1226 (Pa. Super. 2015) (stating
that “enhancements only direct a sentencing court to consider a different
range of potential minimum sentences, while preserving a trial court’s
discretion to fashion an individual sentence.”) (emphasis in original).




                                           - 18 -
J-S02013-16



            This Court also considered the [PSI]. See Commonwealth
      v. Rhoades, 8 A.3d 912, 919 (Pa.Super. 2010); see also
      Commonwealth v. Moury, 992 A.2d at 171 (Pa.Super. 2010)
      (holding that where the sentencing court had the benefit of a
      presentence investigation report it is assumed that the
      sentencing court was aware of relevant information regarding
      the defendant’s character and weighed those factors along with
      mitigating statutory factors.); Commonwealth v. Devers, 546
A.2d 12, 18 (Pa. 1988); Commonwealth v. Pollard, 832 A.2d
517, 526 (Pa.Super. 2003). A review of the sentencing
      proceeding demonstrates that not only was the [PSI] scrutinized,
      but all the facts and circumstances were considered in imposing
      appellant’s sentence. In other words, in reaching the sentencing
      decision, “the protection of the public, the gravity of the offense
      as it relates to the impact on the life of the victim and on the
      community, and the rehabilitative needs of the defendant” and
      the Sentencing Guidelines were all evaluated. 42 Pa.C.S. §
      9721(b); Commonwealth v. Feucht, 955 A.2d 377, 383
      (Pa.Super. 2008).

            Here, the appellant’s drug use escalated, as did the
      severity of her crimes, culminating in acts of violence towards
      Ms. Weber. It is apparent that the Robbery was pre-planned, as
      was the use of the pepper-spray, which was designed to disable
      Ms. Weber. The appellant, however, did far more than was
      necessary towards a vulnerable victim to accomplish her criminal
      goals. Cracking [“]two heavy ceramic vases and a potted plant”
      over Ms. Weber’s head, not only resulted in a total of twelve (12)
      staples, but also traumatized her. Ms. Weber used to have “no
      fear”, but now “feels afraid when the doorbell rings ... and is
      always looking over her shoulder ... when going out ....” The
      sentence imposed on [Appellant] was not an abuse of discretion.

Trial Court Opinion, 2/23/15, at 11-12 (footnote omitted).

      After review, we discern no abuse of discretion.          As this Court

previously stated, when the record conclusively establishes that the

sentencing court was fully informed of all the mitigating factors:

      We presume that the court, which was in possession of those
      facts, applied them . . . . The sentencing court merely chose not

                                    - 19 -
J-S02013-16


      to give the mitigating factors as much weight as Appellant would
      have liked and decided that the facts did not warrant imposition
      of a sentence lower than the standard range. We cannot re-
      weigh the sentencing factors and impose our judgment in the
      place of the sentencing court.

Commonwealth v. Macias, 968 A.2d 773, 778 (Pa. Super. 2009).

      Here, the trial court heard the testimony from the witnesses, reviewed

the PSI, had the opportunity to evaluate the remorse expressed by

Appellant, and carefully articulated its reasons for the sentence imposed.

Accordingly, Appellant’s claim that the trial court focused on the severity of

the crime and failed to consider all mitigating factors is without merit; we

will not re-weigh those factors and impose our judgment in the place of the

sentencing court. Macias, 968 A.2d at 778.

      Appellant also claims that the court abused its discretion by sentencing

her to consecutive terms of incarceration. Appellant’s Brief at 24. However,

bald claims of excessiveness based on the consecutive nature of sentences

do not present a substantial question. Commonwealth v. Dodge, 77 A.3d
1263, 1270 (Pa. Super. 2013).          “Generally, Pennsylvania law ‘affords the

sentencing   court   discretion   to    impose   its   sentence   concurrently   or

consecutively to other sentences being imposed at the same time or to

sentences already imposed. Any challenge to the exercise of this discretion

ordinarily does not raise a substantial question.’”          Commonwealth v.

Prisk, 13 A.3d 526, 533 (Pa. Super. 2011) (quoting Commonwealth v.

Pass, 914 A.2d 442, 446–447 (Pa. Super. 2006)); 42 Pa.C.S. § 9721.


                                       - 20 -
J-S02013-16


“[T]he key to resolving the preliminary substantial question inquiry is

whether the decision to sentence consecutively raises the aggregate

sentence to, what appears upon its face to be, an excessive level in light of

the criminal conduct at issue in the case.” Commonwealth v. Gonzalez-

Dejusus, 994 A.2d 595, 598-599 (Pa. Super. 2010).

      Here, Appellant planned a robbery at a home in which she formerly

served as a healthcare worker, armed herself with pepper spray, utilized

subterfuge to gain entrance, brutally assaulted Ms. Weber, and stole money

and jewelry.      The scheme and viciousness of Appellant’s actions in

conjunction with the injuries caused in the commission of Appellant’s crimes

were considered by the trial court along with Appellant’s drug use and other

relevant factors.     Following our review, we conclude that Appellant’s

aggregated sentence is not excessive under the facts of this case.

Accordingly, we find that Appellant’s challenge to the consecutive nature of

her sentences fails to raise a substantial question.

      However, even if Appellant had raised a substantial question, we would

find that her claim lacks merit. We would not conclude that the imposition

of consecutive sentences was an abuse of discretion given the nature of

Appellant’s actions, and she was not entitled to a “volume discount” on her

separate criminal acts.    Commonwealth v. Hoag, 665 A.2d 1212, 1214

(Pa. Super. 1995). Thus, even if Appellant raised a substantial question, we

would still conclude that no relief is due.


                                      - 21 -
J-S02013-16


       Finally, we note that in imposing sentence, at each count, the trial

court ordered that Appellant was to have no contact with the victim.

Because the trial court sentenced Appellant to a maximum term of

incarceration of more than two years, if Appellant is granted parole, she

would be under the supervision of the Pennsylvania Board of Probation and

Parole. 61 P.S. § 331.17; Commonwealth v. Mears, 972 A.2d 1210, 1212

(Pa. Super. 2009).        Thus, to the extent that the trial court’s “no contact”

order may be construed as a condition of parole, we are constrained to point

out that the trial court was without jurisdiction to impose such a restriction. 6

Any parole conditions will be under the jurisdiction of the Pennsylvania Board

of Probation and Parole.           Mears, 972 A.2d at 1212.      Therefore, any

condition the trial court purported to attach to Appellant’s state-supervised

parole is vacated. See Commonwealth v. Coulverson, 34 A.3d 135 (Pa.

Super. 2011) (holding that the trial court had no authority to impose “no

contact” restrictions if the defendant were released on parole because such a

restriction was left to the Pennsylvania Board of Probation and Parole, and

conditions imposed by the trial court were advisory only).



____________________________________________


6
  Neither party raised this issue. However, because questions concerning a
trial court’s authority to impose a particular sentence implicate the legality of
the sentence, the issue cannot be waived, and we may address the issue sua
sponte. Mears, 972 A.2d at 1211; Commonwealth v. Mosley, 114 A.3d
1072, 1087 (Pa. Super. 2015).



                                          - 22 -
J-S02013-16


      For the reasons set forth above, Appellant is entitled to no relief on

any of the issues she raised.      The judgment of sentence is affirmed in all

respects except for the “no contact” provisions which, insofar as they were

conditions of parole, the trial court had no authority to impose.

      Judgment     of   sentence   affirmed    in   part   and   vacated   in   part.

Jurisdiction is relinquished.

Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 3/15/2016




                                      - 23 -